Lathrop, J.
The indictment in this case is under the Pub. Sts. c. 205, § 9, as amended by the St. of 1891, c. 349, § 1. Every reason assigned in the motion in arrest of judgment relates to the sufficiency of the indictment, and not to the jurisdiction of the court, and should have been taken before verdict. St. 1864, c. 250, § 3. Pub. Sts. c. 214, § 27. Commonwealth v. McGovern, 10 Allen, 193. Commonwealth v. *461Wright, 12 Allen, 190. Commonwealth v. Norton, 13 Allen, 550. Commonwealth v. Intoxicating Liquors, 13 Allen, 561. Commonwealth v. Hudson, 97 Mass. 565. Commonwealth v. Eagan, 103 Mass. 71. Commonwealth v. Galligan, 113 Mass. 203. Commonwealth v. Fay, 126 Mass. 235. Commonwealth v. Chiovaro, 129 Mass. 489, 497. Commonwealth v. Kennedy, 131 Mass. 584, 586. Commonwealth v. Brown, 150 Mass. 334, 341. Commonwealth v. Oakes, 151 Mass. 394. Commonwealth v. Carney, 153 Mass. 444. Commonwealth v. Melville, 160 Mass. 307. Commonwealth v. Swain, 160 Mass. 354. Lamagdelaine v. Tremblay, 162 Mass. 339.

Judgment affirmed.